Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "electronic driving module" in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and its depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “sufficient” is unclear. What would be the sufficient time? Examiner suggests delete the term “sufficient”. 



Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 16, 19, 21, 23-32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulvihill et al. (US 2010/0292632), in view of Puria et al. (US 6,629,922), further in view D’Sa et al. (US 6,322,532), Carazo et al. (US 2007/0041595) and Caster (US 2011/0040235).

3.	Addressing claim 16, Mulvihill discloses a therapeutic method to treat a patient having a wound with a device by ultrasound mediated therapy, wherein the method comprises the steps of (see abstract, [0004] and [0074]): 
producing ultrasonic waves with the device operating at an acoustic intensity of 0.1 mW/cm2 to 100 mW/cm2 and a frequency of 10 kHz to 200 kHz (see [0051] and claim 11); 
wherein the device is positioned proximate to a site of the wound for a sufficient time to achieve a therapeutic wound heling effect by exposing the wound to the ultrasound waves (see [0004], [0023] and claim 8);
the device comprising: at least one ultrasound transducer, wherein the ultrasound transducer comprises: a first flexible cover having a concave configuration (see Fig. 1, element 2; the curve cap/cover);
a second flexible cover having a concave configuration opposing the first cover to form a cavity between said first and second covers (see Fig. 1, element 2; the curve cap);
a piezoelectric element attached to and positioned between the first and second covers (see [0018] and Fig. 1, the white rectangular element between the two curve caps); 
an electronic driving module connected through an electrical matching network and operatively associated with at least one ultrasound transducer to supply an excitation voltage to the matching network connected to the piezoelectric element, wherein the first and second covers are fabricated from a conductive material and a perimeter of the piezoelectric element is bonded to the first and second covers by an adhesive layer (see Figs. 3-4, 7, [0020], [0038] and [0057-0058]; the power supply, signal generator and the circuitry are electronic driving module connected through an electrical matching network to supply an excitation voltage to the piezoelectric element; the cover make of brass or steel which are conductors; the adhesive epoxy bond cover/cap to piezoelectric element);
wherein the electronic driving module comprises an oscillator (see [0068]);
wherein the ultrasound transducer is mounted to a flexible membrane that conforms to the surface of a site of administration (see [0026], [0038-0039] and Fig. 1, elements 8-9); 

However, Mulvihill does not explicitly disclose piezoelectric element is bonded to the first and second covers by an adhesive layer formed of a conductive material; pressure amplitude of 5 kPa to 100 kPa and driving signal of 20V or less. In the same field of endeavor, which is flextensional transducer, Puria discloses piezoelectric element is bonded to the first and second covers by an adhesive layer formed of a conductive material (see Figs. 3A-B, col. 12, lines 1-10 and lines 23-32; element 406 is conductive adhesive layer). It would have been obvious to one of ordinary skill in the art to modify Mulvihill to use adhesive layer formed of a conductive material as taught by Puria because this allow the device whole side to be conductive (see Puria’s col. 12, lines 1-6). This is a design choice depend on the application use for the device. It can be conductive or dielectric to isolate the electrode. 

The use of 20V and less is a designer choice that only require ordinary skill in the art. Examiner only relies on D'Sa and Carazo to explicitly disclose that the device could be driven at a voltage of less than 30V or less than 20V (see D'Sa's col. 3, lines, 60-67; the amount of voltage use depend on the material use; D’Sa prefer to use less than 30V if the material use allow; Carazo's paragraphs [0031], [0092] and [0112]; table 5, drive flextensional transducer with 2V, 10V and 20V). It would have been obvious to one of ordinary skill in the art to modify Mulvihill to have device use 20V or less because this is effective to run the device and require less energy. 
	
Caster discloses 5kPa to 100 kPa (see [0013] and [0053]). It would have been obvious to one of ordinary skill in the art to modify Mulvihill to have treatment parameters 5kPa to 100 kPa as taught by Caster because this is a common treatment parameters according to FDA standard (see [0053]; these are commercially available treatment parameters that provide safe and sufficient treatment according to FDA standard). 

4.	Addressing claims 19, 21, 23, 26-28, 30-32 and 34, Mulvihill discloses:
regarding claim 19, comprising the step of adjusting one or more operating parameters of the ultrasound device selected from the group consisting of: duration of ultrasound administration, ultrasound frequency, ultrasound intensity, ultrasound pressure amplitude, transdermal delivery rate, and applied excitation voltage (see [0051], [0057], [0064] and [0072]; has control to adjust frequency from 10 khz to 100 khz).
regarding claim 21, wherein the device is positioned with the membrane in contact with the site of the wound such that the membrane conforms to contours of the site of the wound (see [0038] and Fig. 2; membranes 8-9 are flexible/compliant membrane).
regarding claim 23, wherein the wound is an ulcer (see [0006] and [0073]; ulcer is a sore).
regarding claim 26, wherein the conductive material bonding the first and second covers to the piezoelectric element is a conductive epoxy and each of the first and second covers comprises a base bonded to the piezoelectric element, an apex spaced apart from the base and an inclined wall connecting the base to the apex, wherein the apex is in a circular configuration (see [0029-0031], [0038], Figs. 1 and 3d, element 2; also see Puria’s Figs. 1-2B-C and 4E; the cap 160-162 is the apex and they are circular; flextensional transducer 132 has circular apex; this is a designer choice; Puria discloses conductive adhesive material; Mulvihill disclose adhesive material is epoxy).
regarding claim 27, wherein an angle of inclination of the inclined wall relative to the base of each of the first and second covers increases when the piezoelectric element expands (see [0013] and Fig. 1, element 2, this is a flextensional transducer so it is flexible to expand and contract as see in applicant’s specification Fig. 4(a) stage 0 and 1; element 2 is flexible just like stage 0 and stage 1 of applicant Fig. 4(a)).
regarding claim 28, Mulvihill does not explicitly disclose a distance between the piezoelectric element and the apex of the first cover is 0.01 mm to 5 mm; however, this is a small device similar to a bandage therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that a distance between the piezoelectric element and the apex of the first cover is 0.01 mm to 5 mm. Further, this is a design choice that does not offer operational advantage and not a novelty feature. 
regarding claim 30, wherein the ultrasound transducer is mounted to a flexible wire, and wherein the electronic driving module is removably attached to ultrasound transducer (see [0026], [0038], [0058], [0065-0066] and Figs. 2-4, 6; 17 and 28a-b and other lines are flexible wire; element 2 is ultrasound transducer that connected to and mounted to flexible wires; electrical wires are flexible; transducer element separately packaged from power supply and control element/device/circuit therefore the supply power and control element/device could be removed from the transducer); 
regarding claim 31, wherein the device comprises an array of transducers which is removably mounted to the device (see [0026], [0038], [0058], [0065-0066] and Figs. 2-4, 6; several elements 2 are array of transducers; transducers is separately package from the control device therefore the transducer could be removed from the control device);
regarding claim 32, Mulvihill does not explicitly disclose wherein the device weighs 200 grams or less; however this is a micro patch therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that it is very light and weight 200 grams or less;
regarding claim 34, wherein the device further comprises a housing having an opening, wherein at least one ultrasound transducer is potted within the opening with an epoxy (see [0026], [0038], [0058], [0065-0066] and Figs. 2-4, 6; transducer is potted within the opening 16 by epoxy).

Addressing claims 24-25 and 29, Caster discloses:
regarding claim 24, wherein the device is positioned against the epidermal tissue of the patient proximate to the site of the wound for up to 15 minutes to achieve a therapeutic effect with ultrasonic waves having a frequency of 10-100 kHz (see [0013], [0035] and [0053]).
regarding claim 25, wherein the device is positioned against the epidermal tissue of the patient proximate to a site of the wound for up to 15 minutes to achieve a therapeutic effect with ultrasonic waves having a frequency of 20-100 kHz (see [0013], [0035] and [0053]).
regarding claim 29, wherein the device has an excitation voltage to ultrasound wave amplitude efficiency of at least 20V:55kPa/100mW/cm2 (see [0053]; D'Sa and Carazo explicitly disclose that the device could be driven at a voltage of less than 30V and 20V (see D'Sa's col. 3, lines, 60-67; the amount of voltage use depend on the material use; D’Sa prefer to use less than 30V if the material use allow; Carazo's paragraphs [0031], [0092] and [0112]; table 5, drive flextensional transducer with 2V, 10V and 20V)).

5.	Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulvihill et al. (US 2010/0292632), in view of Puria et al. (US 6,629,922), further in view of D’Sa et al. (US 6,322,532), Carazo et al. (US 2007/0041595), Caster (US 2011/0040235) and Kost et al. (US 6,190,315 (provided in the IDS)).

6.	Addressing claims 17-18, Mulvihill does not disclose wherein the encapsulated analyte is encapsulated within a vesicle selected from the group consisting of: liposome, polymeric nanoparticle, microparticles, microcapsules and microspheres and producing ultrasonic waves with the ultrasound device which is positioned with an encapsulated drug proximate to an epidermal surface of the patient to provide substantially intact transdermal delivery of the encapsulated. In the same field of endeavor, Kost discloses wherein the encapsulated analyte is encapsulated within a vesicle selected from the group consisting of: liposome, polymeric nanoparticle, microparticles, microcapsules and microspheres (see col. 7, lines 9-24). It would have been obvious to one of ordinary skill in the art to modify Mulvihill to use encapsulated analyte is encapsulated within a vesicle selected from the group consisting of: liposome, polymeric nanoparticle, microparticles, microcapsules and microspheres as taught by Kost because these allow drug to be intact and effectively transmit into the body through the skin (see Kost’s abstract; col. 4, lines 53-58, col. 7, lines 9-24; allow the drug to be encapsulated as the drug being transmitted to the treatment site therefore the drug will stay intact within the encapsulated sphere as it arrives at the treatment site).

7.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulvihill et al. (US 2010/0292632), in view of Puria et al. (US 6,629,922), further in view D’Sa et al. (US 6,322,532), Carazo et al. (US 2007/0041595) Caster (US 2011/0040235), Slayton et al. (US 2012/0165848) and Cuccia et al. (US 2010/0210931). 

8.	Addressing claim 22, Mulvihill does not disclose monitoring wound healing after each treatment using a near infrared optic device that provides diagnostic information about the healing progress, and based on the diagnostic information, deciding whether to increase or decrease the number of treatments, duration of a treatment or another operational parameter of the treatment. In the same field of endeavor, Slayton discloses monitoring wound healing after each treatment using infrared optical device that provides diagnostic information about the healing progress, and based on the diagnostic information, deciding whether to increase or decrease the number of treatments, duration of a treatment or another operational parameter of the treatment (see [0101-0102] and [0115]; using images to assess treatment result and adjust treatment depth, amplitude, etc.). Cuccia explicitly discloses near infrared imaging for monitor wound treatment (see [0013]). It would have been obvious to one of ordinary skill in the art to modify Mulvihill to monitor wound healing after each treatment using a near infrared optic device that provides diagnostic information about the healing progress, and based on the diagnostic information, deciding whether to increase or decrease the number of treatments, duration of a treatment or another operational parameter of the treatment as taught by Slayton and Cuccia because this provide feedback feedback to improve treatment by providing treatment at the right depth (see Slayton’s Fig. 1 and [0116]). Slayton discloses optical imaging or any form of imaging mode could be used to monitor treatment. Examiner only relies on Cuccia to explicitly disclose that near infrared is one of the imaging modes could be used to monitor wound treatment. 
9.	Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulvihill et al. (US 2010/0292632 (provided in the IDS)), in view of Puria et al. (US 6,629,922 (provide in the IDS)), further in view of D’Sa et al. (US 6,322,532 (provided in the IDS)), Carazo et al. (US 2007/0041595 (provided in the IDS)), Caster (US 2011/0040235 (provided in the IDS)) and Driller et al. (US 4,484,569 (provided in the IDS)).

10.	Addressing claim 33, Mulvihill does not disclose the electrical matching network comprises inductors and/or resistors. Driller discloses the electrical matching network comprises inductors and/or resistors. It would have been obvious to one of ordinary skill in the art to modify Mulvihill to have electrical matching network comprises inductors and/or resistors as taught by Driller because these are common electrical components in the electrical matching network. Driller only explicitly discloses common knowledge in the field (see Driller’s col. 3, lines 34-61). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793